     Case 2:19-cv-02142-WBS-EFB Document 91 Filed 03/12/20 Page 1 of 33

1

2

3

4

5

6

7

8                          UNITED STATES DISTRICT COURT

9                         EASTERN DISTRICT OF CALIFORNIA

10                                 ----oo0oo----

11

12   THE UNITED STATES OF AMERICA,            No. 2:19-cv-02142 WBS EFB
13                  Plaintiff,

14         v.                                 MEMORANDUM AND ORDER RE:
                                              CROSS-MOTIONS FOR SUMMARY
15   THE STATE OF CALIFORNIA; GAVIN           JUDGMENT
     C. NEWSOM, in his official
16   capacity as Governor of the
     State of California; THE
17   CALIFORNIA AIR RESOURCES BOARD;
     MARY D. NICHOLS, in her official
18   capacity as Chair of the
     California Air Resources Board
19   and as Vice Chair and a board
     member of the Western Climate
20   Initiative, Inc.; WESTERN
     CLIMATE INITIATIVE, INC.; JARED
21   BLUMENFELD, in his official
     capacity as Secretary for
22   Environmental Protection and as
     a board member of the Western
23   Climate Initiative, Inc.; KIP
     LIPPER, in his official capacity
24   as a board member of the Western
     Climate Initiative, Inc., and
25   RICHARD BLOOM, in his official
     capacity as a board member of
26   the Western Climate Initiative,
     Inc.,
27
                    Defendants.
28
                                          1
     Case 2:19-cv-02142-WBS-EFB Document 91 Filed 03/12/20 Page 2 of 33

1                Plaintiff United States of America (“United States”)

2    brought this action against the State of California1 and other

3    related individuals and entities2 alleging California’s cap-and-

4    trade program violates, inter alia, the Treaty Clause and the

5    Compact Clause of the United States Constitution.          (First Am.

6    Compl. (“FAC”) (Docket No. 7).)       Presently before the court are

7    the parties’ cross-motions for summary judgment on those claims.

8    (Docket Nos. 12, 46, 50.)

9    I.    Facts & Procedural History

10               For over half a century, the United States government

11   has tried to contain air pollution through legislation.              It

12   started in 1955, when Congress passed The Air Pollution Control

13   Act of 1955, Pub. L. 84–159, 69 Stat. 322 (1955).          The Clean Air

14   Act of 1963, 42 U.S.C. § 7401 et seq., followed, which sought to

15   “protect and enhance the quality of the Nation’s air resources”

16   by “encourag[ing] . . . reasonable Federal, State, and local

17   governmental actions . . . for pollution prevention.”           42 U.S.C.

18   §§ 7401(b)-(c).     Over time, the Clean Air Act expanded its reach

19
           1   State defendants include Gavin C. Newsom, in his
20   official capacity as Governor of the State of California; the
     California Air Resources Board; Mary D. Nichols, in her official
21   capacity as Chair of the California Air Resources Board; and
22   Jared Blumenfeld, in his official capacity as Secretary of
     California’s Environmental Protection Agency (“CalEPA”). These
23   defendants will collectively be referred to as “State defendants”
     or “California.”
24
           2   The Western Climate Initiative, Inc. defendants are the
25   Western Climate Initiative, Inc. (“WCI, Inc.”); Mary D. Nichols,
26   in her official capacity as Vice Chair of WCI, Inc. and a voting
     board member of WCI, Inc.; and Jared Blumenfled, in his official
27   capacity as a board member of WCI, Inc. These defendants will
     collectively be referred to as “WCI, Inc. defendants.”
28
                                          2
     Case 2:19-cv-02142-WBS-EFB Document 91 Filed 03/12/20 Page 3 of 33

1    through various amendments, and Congress created an agency

2    charged with its enforcement -- the Environmental Protection

3    Agency.      See, e.g., Clean Air Amendments of 1970, Pub. L. 91—604,

4    84 Stat. 1676 (1970); Clean Air Act Amendments of 1977, Pub. L.

5    95-95, 91 Stat. 685 (1977); Clean Air Act Amendments of 1990,

6    Pub. L. 101-549, 104 Stat. 2399 (1990).         Then, in the early

7    1990s, the United States took on a new challenge -- combatting

8    greenhouse gas emissions.3

9                  The United States and other signatories to the United

10   Nations Framework Convention on Climate Change of 1992 (“1992

11   Convention”) sought to “stabiliz[e] [] greenhouse gas

12   concentrations in the atmosphere at a level that would prevent

13   dangerous anthropogenic interference with the climate system” by

14   formulating and adopting “regional programmes containing measures

15   to mitigate climate change.”       (Decl. of Rachel E. Iacangelo

16   (“Iacangelo Decl.”) ¶ 3, Ex. 1 at 4, Arts. 2, 4 (Docket No. 12-

17   2).)       It was ratified by then-President, George H.W. Bush, with

18   the advice and consent of the Senate.        (Iacangelo Decl. ¶ 4, Ex.

19   2 at D1316.)      Following these national and international

20   commitments, the federal and state governments have sought to
21   combat greenhouse gas emissions in a variety of ways, including

22   through the enactment of cap-and-trade programs.

23                 Cap-and-trade programs are intended to be a market-

24   based approach to reducing greenhouse gas emissions.           (Decl. of

25   Michael S. Dorsi (“Dorsi Decl.”) ¶ 3, Ex. 1 at 1-1, 1-2 (Docket

26
27          3  The Supreme Court made clear in 2007 that greenhouse
     gases are included in the Clean Air Act’s definition of “air
28   pollutant.” Massachusetts v. EPA, 549 U.S. 497, 528-29 (2007).
                                     3
     Case 2:19-cv-02142-WBS-EFB Document 91 Filed 03/12/20 Page 4 of 33

1    No. 50-3).)       Typically, the program’s regulating authority

2    imposes a collective “cap” on the amount of pollution a group of

3    emissions sources may emit for a set period.         (Id. at 1-2.)

4    Then, the regulator divides the collective cap into individual

5    “allowances,” which are distributed among the separate sources.

6    (Id.)        These allowances permit the sources to “emit a specific

7    quantity (e.g., 1 ton) of a pollutant” for the compliance period.

8    (Id.)        The sources monitor and report their emissions, and at the

9    end of the compliance period, each source surrenders the number

10   of allowances equal to its emissions output.         (Id.)   If the

11   source’s emissions output exceeds the allowances it has, the

12   source may buy additional allowances on a “carbon market” to

13   avoid penalties imposed by the regulator.         (Id.)

14           A.     The Origins of California’s Cap-and-Trade Program

15                  In 2006, the California legislature enacted the

16   California Global Warming Solutions Act of 2006, Cal. Health &

17   Safety Code § 38500 et seq. (“the Global Warming Act”), to combat

18   the effects of global warming.        The Global Warming Act aimed to

19   assuage the “serious threat to the economic well-being, public

20   health, natural resources, and the environment of California” by
21   adopting a series of programs to limit the emissions of

22   greenhouse gases.        See Cal. Health & Safety Code § 38501(a).

23   Specifically, the legislature sought to reduce greenhouse gas

24   emissions to their 1990 levels by 2020 through “facilitat[ing]

25   the development of integrated and cost-effective regional,

26   national, and international greenhouse gas reduction programs.”
27   Cal. Health & Safety Code § 38564.        This mandate was expanded in

28   2017 to reduce emissions levels to 40 percent below the statewide
                                           4
     Case 2:19-cv-02142-WBS-EFB Document 91 Filed 03/12/20 Page 5 of 33

1    greenhouse gas emissions limit by December 2030.          Cal. Health &

2    Safety Code § 38566.

3                The state legislature vested the California Air

4    Resources Board (“CARB”), an agency within the California

5    Environmental Protection Agency (“CalEPA”), with the power to

6    adopt rules and regulations to effectuate these directives.          Cal.

7    Health & Safety Code §§ 38560, 38561(a).         The Global Warming Act

8    gave CARB the power to “adopt rules and regulations . . . to

9    achieve the maximum technologically feasible and cost-effective

10   greenhouse gas emissions reductions.”        Cal. Health & Safety Code

11   § 38560.    This included the power to design and adopt a “market-

12   based” program to “achieve the maximum technologically feasible

13   and cost-effective reductions in greenhouse gas emissions.”          Cal.

14   Health & Safety Code § 38562(c)(2).

15               In its statutorily-mandated 2008 Climate Change Scoping

16   Plan, see Cal. Health & Safety § 38561(a), CARB concluded that

17   the best way to reduce emissions limits would be to enact a “cap-

18   and-trade program that links with other [] programs to create a

19   regional market system.”      (Dorsi Delc. ¶ 4, Ex. 2 at ES-3.)      In

20   CARB’s eyes, participating in a regional system had “several
21   advantages” for California, among them greater reduction of

22   emissions, greater market liquidity, and overall more stability.

23   (Id. at 33.)

24               1.    The Western Climate Initiative

25               In 2007, the premiers of several Canadian provinces4

26
27         4   The Canadian provinces included British Columbia,
     Manitoba, Ontario, and Quebec.
28
                                          5
     Case 2:19-cv-02142-WBS-EFB Document 91 Filed 03/12/20 Page 6 of 33

1    and the governors of California and numerous other western

2    states5 formed the Western Climate Initiative.         (Decl. of

3    Rajinder Sahota (“Sahota Decl.”) ¶ 13 (Docket No. 50-2); see also

4    Dorsi Decl. ¶ 14, Ex. 12 at 1 n.1.)        The Western Climate

5    Initiative was intended to be a “collaboration of independent

6    jurisdictions working together to identify, evaluate, and

7    implement policies to tackle climate change at a regional level.”

8    (Sahota Decl. ¶ 13 (quoting

9    http://westernclimateinitiative.org).)        Among its recommendations

10   was a regional cap-and-trade program.        (Id. ¶ 15.)

11               In 2010, the Western Climate Initiative released its

12   design recommendations for a regional program.          (Dorsi Decl. ¶

13   14, Ex. 12 at 1 n.1.)      The following year, the Western Climate

14   Initiative formed Western Climate Initiative, Inc. (“WCI, Inc.”),

15   a separate entity, to “support the implementation of state and

16   provincial greenhouse gas [] emissions trading programs.”            (Id.

17   at 1.)

18               2.    WCI, Inc.

19               WCI, Inc. is a non-profit corporation incorporated

20   under the laws of Delaware.       (Decl. of Greg Tamblyn (“Tamblyn
21   Decl.”) ¶ 2, Ex. A (Docket No. 46-2).)        WCI, Inc.’s board of

22   directors is composed of two Class A voting members and two Class

23   B non-voting members from each participating jurisdiction.           (Id.

24   ¶ 4.)

25               WCI, Inc. provides technical support to its member

26
27         5   Initial member states included Washington, Oregon,
     Arizona, and New Mexico; Montana and Utah later joined.
28
                                          6
     Case 2:19-cv-02142-WBS-EFB Document 91 Filed 03/12/20 Page 7 of 33

1    jurisdictions by hosting joint auctions and maintaining a

2    computer system that tracks emissions allowances and other

3    compliance instruments.       (Id. ¶ 5.)   These administrative and

4    technological support services are provided under contract and

5    for remuneration.     (Id.)    However, its services are limited to

6    those alone.     (Id. ¶ 6.)    WCI, Inc. does not retain any

7    enforcement or policymaking authority and plays no role in

8    whether participating jurisdictions will accept each other’s

9    compliance instruments.       (Id.)

10               3.    California’s Cap-and-Trade Program

11               Fulfilling its mandate under the Global Warming Act,

12   CARB proposed a cap-and-trade program for California in October

13   2010.   (Sahota Decl. ¶¶ 16, 19-20; Dorsi Decl. ¶ 5, Ex. 3 at 2.)

14   In so doing, it substantially relied upon the design

15   recommendations promulgated by the Western Climate Initiative.

16   (Sahota Decl. ¶¶ 15-16.)       CARB formally adopted the cap-and-trade

17   program in October 2011, (Id. ¶ 20), and began using WCI, Inc.’s

18   services to facilitate the program in 2012.         (Tamblyn Decl. ¶ 5;

19   see also Agreement 11-415 Between Air Resources Board and WCI,

20   Inc. (“Agreement 11-415”) (Docket No. 7-3).)         However, California
21   was careful to limit WCI, Inc.’s services to technical and

22   administrative support alone.         See Cal. Gov. Code § 12894.5(a)(1)

23   (“Given its limited scope of activities, the [WCI, Inc.] does not

24   have the authority to create policy with respect to any existing

25   or future program or regulation”); see also Cal. Gov. Code §

26   12894.5(b)(3).     Under Agreement 11-415, California agreed to pay
27   WCI, Inc. “membership dues” in exchange for its services on a

28   quarterly basis.     (Agreement 11-415 at 5.)      California paid WCI,
                                            7
     Case 2:19-cv-02142-WBS-EFB Document 91 Filed 03/12/20 Page 8 of 33

1    Inc. approximately $3.8 million from 2012-2013.          (Id. at 2.)

2                Like the other cap-and-trade programs described, CARB

3    establishes yearly caps, called “budgets,” for the total

4    greenhouse gas emissions of all covered entities.          (Sahota Decl.

5    ¶ 21); 17 CCR § 95802(a).      CARB then issues allowances to the

6    covered entities in quantities equal to the yearly emissions

7    budget.    (Sahota Decl. ¶¶ 21-22); see also 17 CCR § 95802(a).

8    Some allowances will be directly allocated to the covered

9    entities, others may be purchased at auction, and still others

10   may be acquired through a secondary market.         See 17 CCR §§

11   95890(a), 95910, 95920-21.       Each allowance permits covered

12   entities to “emit up to one metric ton in [carbon dioxide

13   equivalent] of any greenhouse gas specified in [the California

14   Code of Regulations].”      (Sahota Decl. ¶ 22); 17 CCR § 95820(c).

15   Budgets then decrease each year to encourage covered entities to

16   reduce their emissions.      (Sahota Decl. ¶ 21.)

17               At year’s end, covered entities are required to acquire

18   and surrender eligible compliance instruments equivalent to the

19   metric tons of greenhouse gas they emit.         (Sahota Decl. ¶ 22.)

20   To help regulated businesses mitigate their compliance costs
21   while maximizing impact, CARB adopted several features unique to

22   California’s program.      (Id. ¶ 24.)    For example, covered entities

23   can buy allowances when prices are low and “bank” them for use in

24   future years.     17 CCR § 95922.    Covered entities can also

25   “offset” a metric ton of their emissions by sponsoring projects

26   designed to remove carbon dioxide from the atmosphere.           17 CCR §
27   95970(a)(1).    Most relevant here, California provided for an

28   opportunity to increase its program’s impact and market liquidity
                                          8
     Case 2:19-cv-02142-WBS-EFB Document 91 Filed 03/12/20 Page 9 of 33

1    by “linking” its market with other jurisdictions.          17 CCR §§

2    95940-43; (Sahota Decl. ¶ 25; Dorsi Decl. ¶ 4, Ex. 2 at 33.)

3          B.    The Current Controversy

4                CARB adopted a “framework for linkage” to accept the

5    compliance instruments of other “states and [Canadian] provinces”

6    when it enacted the regulations to establish California’s cap-

7    and-trade program.     (Dorsi Decl. ¶ 7, Ex. 5 at 193); see also 17

8    CCR §§ 95940-43.     After CARB adopted this framework, the

9    California legislature “establish[ed] new oversight and

10   transparency over [cap-and-trade] linkages” and set forth

11   requirements that other jurisdictions must meet before the

12   programs can be linked.      Cal. Gov. Code § 12894(a)(2).       The law

13   requires CARB to notify the Governor of its intention to link

14   California’s market with another jurisdiction, and then “the

15   Governor, acting in his or her independent capacity” must make

16   four findings before linkage can take place.         Cal. Gov. Code §

17   12894(f).    The Governor must issue findings within 45 days of

18   receiving notice from CARB.       Cal. Gov. Code § 12894(g).

19               After a linkage is approved, covered entities can use

20   compliance instruments acquired through linked jurisdictions to
21   satisfy their compliance obligations in California, and vice

22   versa.     17 CCR § 95942(d)-(e).    Linked jurisdictions can also

23   participate in California’s emissions auctions.          17 CCR §

24   95911(a)(5).     However, linking does not substantively alter each

25   individual jurisdiction’s cap-and-trade program.          (Sahota Decl.

26   ¶¶ 25, 42); Cal. Gov. Code § 12894.5.
27               1.    Quebec’s Cap-and-Trade Program

28               While CARB was enacting California’s cap-and-trade
                                          9
     Case 2:19-cv-02142-WBS-EFB Document 91 Filed 03/12/20 Page 10 of 33

1     program, Quebec enacted its own.         In December 2011, Quebec

2     established its cap-and-trade program.         (Iacangelo Decl. ¶ 25,

3     Ex. 23.)   Like California, Quebec contracted with WCI, Inc. to

4     provide administrative and technical services for its cap-and-

5     trade program.    (Id. ¶ 26, Ex. 24; Sahota Decl. ¶ 55.)         However,

6     its program differs from California’s in its aims and operation.

7     Among the differences, Quebec’s province-wide greenhouse gas

8     emissions target is higher than California’s, aspiring to achieve

9     emissions levels 20 percent below 1990 levels by 2020.           (Sahota

10    Decl. ¶ 35.)     Quebec’s program also seeks to reduce certain

11    global warming gases that California’s does not.         (Id.)    Quebec

12    allocates emissions allowances differently, and does not include

13    features in its auctions that California includes in its own.

14    (Id.)

15               2.     The Programs are Linked

16               On February 22, 2013, CARB requested that California’s

17    Governor, Jerry Brown, Jr., make the findings required by law to

18    link California’s cap-and-trade program with Quebec’s.           (Sahota

19    Decl. ¶ 32.)     Governor Brown made the four linkage findings in

20    April 2013.     (Id. ¶ 33.)   After the programs were linked in
21    September 2013, the parties signed an agreement memorializing

22    their commitment “to work jointly and collaboratively toward the

23    harmonization and integration of [their] cap-and-trade programs

24    for reducing greenhouse gas emissions” (“2013 Agreement”).           (Id.

25    ¶¶ 44-49; 2013 Agreement (Docket No. 50-4, Ex. 8).)          The 2013

26    Agreement provided in part that the parties would “consult each
27    other regularly” and notify each other of “any proposed changes

28    or additions to [their individual] programs,” including if either
                                          10
     Case 2:19-cv-02142-WBS-EFB Document 91 Filed 03/12/20 Page 11 of 33

1     wished to discontinue using WCI, Inc.’s services.6         (2013

2     Agreement at 5, 6, 8.)     Additionally, the parties agreed to

3     “endeavor to provide” the other with 12 months’ notice if one

4     wished to withdraw from the Agreement and to terminate the

5     agreement only upon “unanimous consent of the Parties” in

6     writing.   (2013 Agreement at 11, 13.)

7                The linkage between the two became operational by

8     regulation on January 1, 2014.       17 CCR § 95943(a)(1).

9     Thereafter, CARB began accepting Quebec-issued compliance

10    instruments, and California and Quebec began hosting joint

11    auctions for covered entities to purchase compliance instruments.

12    17 CCR §§ 95940, 95911(a)(5).      At joint auctions, “California and

13    Quebec make their respective allowances available at the same

14    time, and in the same auction venue, and conform their bidding

15    and winning parameters.”      (Sahota Decl. ¶ 52.)     There have been

16    21 joint auctions over a six-year period, grossing approximately

17    $12 billion for California.      (Id. ¶¶ 58-59.)     This money is used

18    “to reduce greenhouse gas emissions and to benefit vulnerable

19    communities in the State.”      (Id. ¶ 59.)

20               3.    National Policy Changes & California’s Program
                       Expands
21

22               While California developed its cap-and-trade policy,
23    the national government was also taking affirmative steps to
24    mitigate greenhouse gas emissions.       In 2016, various parties to
25

26
           6    Despite the 2013 Agreement’s terms, California has
      modified its cap-and-trade program several times. (Sahota Decl.
27    ¶ 78.) Through all of these modifications, “Quebec’s approval or
      consent was neither sought nor required in order for California
28    to amend its [program].” (Sahota Decl. ¶ 80.)
                                      11
     Case 2:19-cv-02142-WBS-EFB Document 91 Filed 03/12/20 Page 12 of 33

1     the 1992 Convention -- including the United States -- entered

2     into the Paris Agreement of 2015 by executive order (“Paris

3     Accord”).    (Iacangelo Decl. ¶ 5, Ex. 3 at 3.)       In furtherance of

4     the 1992 Convention, the Paris Accord aims to “hold[] the

5     increase in the global average temperature to well below 2

6     degrees Celsius” and “pursu[e] efforts to limit the temperature

7     increase to 1.5 degrees Celsius above pre-industrial levels.”

8     Id.

9                 On August 2, 2016, CARB initiated a rulemaking to link

10    California’s cap-and-trade program with Ontario’s program.

11    (Sahota Decl. ¶ 62.)     On January 30, 2017, CARB provided the

12    required notice to Governor Brown, and he made the requisite

13    findings to link the jurisdictions on March 16, 2017.          (Iacangelo

14    Decl. ¶ 27, Ex. 25; Sahota Decl. ¶ 63.)

15                On March 28, 2017, President Donald Trump issued

16    Executive Order 13,783.      (Iacangelo Decl. ¶ 6, Ex. 4.)      This

17    Order declared it was “in the national interest to promote clean

18    and safe development of our Nation’s vast energy resources, while

19    at the same time avoiding regulatory burdens that unnecessarily

20    encumber energy production, constrain economic growth, and
21    prevent job creation.”     (Id.)   Agencies were ordered to review

22    all of their actions that “unnecessarily obstruct, delay,

23    curtail, or otherwise impose significant costs on the siting,

24    permitting, production, utilization, transmission, or delivery of

25    energy resources.”     (Id.)   Later, in June, President Trump

26    announced the United States would withdraw from the Paris Accord
27    and instead “negotiate a new deal that protects our country and

28
                                          12
     Case 2:19-cv-02142-WBS-EFB Document 91 Filed 03/12/20 Page 13 of 33

1     its taxpayers.”7    (Iacangelo Decl. ¶ 7, Ex. 5 at 5.)

2                On September 22, 2017, after the programs had been

3     linked, the governments of California, Quebec, and Ontario signed

4     the Agreement on the Harmonization and Integration of Cap-and-

5     Trade Programs for Reducing Greenhouse Gas Emissions to

6     memorialize their commitment to harmonizing their cap-and-trade

7     programs (“the Agreement”).      (Id. ¶ 28, Ex. 26.)     This Agreement

8     replaced the 2013 Agreement between California and Quebec,

9     (Agreement at 2), although the agreements mirrored each other in

10    most material respects.      The Agreement contains the following

11    provisions:

12               Articles 1 and 2 set forth the Agreement’s objectives

13    and relevant definitions; Articles 3 and 4 provide for

14    consultation and regulatory harmonization to ensure the programs’

15    compatibility; Articles 5-10 discuss the compliance instruments

16    recognized by each respective cap-and-trade program and the joint

17    auction process the programs could use to sell these instruments;

18    and Articles 11-13 reinforce the parties’ commitments to

19    utilizing coordinated technical and administrative support,

20    including a “Consultation Committee” composed of one member of
21         7    The United States did not submit formal notification of
22    its withdrawal from the Paris Accord until November 4, 2019.
      (Iacangelo Decl. ¶ 8, Ex. 6.) Under the Paris Accord’s
23    withdrawal provision, a party cannot withdraw until a year after
      it provides formal notice. (Id.) The United States’ withdrawal
24    will not take effect until November 4, 2020. (Id.)
25              The United States submitted a number of statements from
26    former Governor Brown to describe California’s response to
      President Trump’s withdrawal from the Paris Accord and this
27    lawsuit. (Iacangelo Decl. ¶¶ 12, 14, 19.) The court recognizes
      these as no more than typical political hyperbole. As such, they
28    are entitled to no legal effect.
                                      13
     Case 2:19-cv-02142-WBS-EFB Document 91 Filed 03/12/20 Page 14 of 33

1     each jurisdiction to resolve any differences between the programs

2     that could jeopardize their coordination efforts.          (See Agreement

3     at 2-8.)   Article 14’s jurisdictional provision acknowledges that

4     the Agreement “does not modify any existing statutes and

5     regulations nor does it require or commit the Parties or their

6     respective regulatory or statutory bodies to create new statutes

7     or regulations in regulation to this Agreement,” and Article 15

8     provides information exchanged between the parties will remain

9     confidential.    (Id. at 9.)    Article 16 commits the parties to

10    providing notice to the others before making public announcements

11    about their individual programs.         (Id.)   Article 17 provides the

12    parties “shall endeavor to provide” the other with 12 months’

13    notice before withdrawing; Article 18 requires amendments to the

14    Agreement to be in writing and with the consent of all parties;

15    and Article 19’s accession provision permits additional

16    jurisdictions to join the Agreement upon the agreement of all of

17    the current parties.     (Id. at 10-11.)      Article 20 commits the

18    parties to resolving their differences by “using and building on

19    established working relationships,” and the parties will

20    “communicate on matters regarding this Agreement in writing”
21    under to Article 21.     (Id. at 11.)      Finally, Article 22 provides

22    that the Agreement “may only be terminated by the written consent

23    of all of the Parties.”      (Id. at 12.)    Termination of the

24    Agreement becomes effective 12 months after all parties consent,

25    but the obligations under Article 15 regarding confidentiality of

26    information would continue to remain in effect.         (Id.)
27               The linkage between California, Quebec, and Ontario

28    became operational by regulation on January 1, 2018.          17 CCR §
                                          14
     Case 2:19-cv-02142-WBS-EFB Document 91 Filed 03/12/20 Page 15 of 33

1     95943(a)(2).       However, on June 15, 2018, Ontario’s then premier-

2     designate, Doug Ford, announced his intention to cancel Ontario’s

3     cap-and-trade program and withdraw from both the Agreement and

4     the WCI, Inc.      (Dorsi Decl. ¶ 13, Ex. 11.)     On June 29, 2018, the

5     Ontario cabinet approved a regulation revoking its cap-and-trade

6     regulations and enacted the Cap and Trade Cancellation Act to

7     formally repeal its program.         (Sahota Decl. ¶¶ 74-75.)   At no

8     point did Ontario provide notice to California or Quebec.            (Id. ¶

9     76.)       While compliance instruments issued by the government of

10    Ontario before the dissolution of its cap-and-trade program may

11    still be used to satisfy compliance requirements in California,

12    Ontario is no longer recognized as a linked jurisdiction or a

13    party to the Agreement.      17 CCR § 95943(a)(2).     But even after

14    Ontario’s withdrawal, California and Quebec remain parties to the

15    Agreement.      (Agreement at 10.)

16                  On October 23, 2019, the United States brought this

17    action against the state defendants and the WCI, Inc. defendants8

18    seeking declaratory and injunctive relief under the Treaty

19    Clause, the Compact Clause, and Foreign Commerce Clause of the

20    United States Constitution and the Foreign Affairs Doctrine.
21    (Docket No. 1.)       In its First Amended Complaint, the United

22    States specifically requested a declaration that the Agreement is

23

24           8  The WCI, Inc. defendants and defendant Jared
      Blumenfeld, in his official capacity as Secretary for CalEPA,
25    moved to dismiss the claims against them on January 6, 2020.
26    (Docket No. 25.) This court granted WCI, Inc.’s motion with
      respect to the non-voting members of WCI, Inc.’s board, Kip
27    Lipper and Richard Bloom, on February 26, 2020. (Docket No. 79.)
      The court denied the motion as to the other moving parties.
28    (Id.)
                                      15
     Case 2:19-cv-02142-WBS-EFB Document 91 Filed 03/12/20 Page 16 of 33

1     a “treaty” in violation of the Treaty Clause of Article I,

2     Section 10, Clause 1 and that the Agreement, along with

3     California law as applied, is a “compact” in violation of Article

4     I, Section 10, Clause 3.      (FAC ¶¶ 156-164.)

5                Despite bringing additional claims under the Foreign

6     Affairs Doctrine and the Foreign Commerce Clause, the United

7     States moved for summary judgment on the Treaty Clause and

8     Compact Clause alone on December 11, 2019.        (USA Mot. for Summ.

9     J. (“USA Mot.”) (Docket No. 12).)       The WCI, Inc. defendants and

10    the State defendants also filed cross-motions for summary

11    judgment on the Treaty Clause and Compact Clause alone on

12    February 10, 2020.9     (See WCI, Inc. Mot. for Summ. J. (“WCI, Inc.

13    Mot.”) (Docket No. 46-1); State Mot. for Summ. J. (“CA Mot.”)

14    (Docket No. 50).)      Because the parties did not move for summary

15    judgment on the Foreign Affairs Doctrine or the Foreign Commerce

16    Clause, the court expresses no opinion on the merits of those

17    claims in this Order.

18    II.   Legal Standard

19               A party seeking summary judgment bears the initial

20    burden of demonstrating the absence of a genuine issue of
21    material fact as to the basis for the motion.         Celotex Corp. v.

22    Catrett, 477 U.S. 317, 323 (1986).       A material fact is one that

23    could affect the outcome of the suit, and a genuine issue is one

24    that could permit a reasonable trier of fact to enter a verdict

25          9   The Environmental Defense Fund, Natural Resources
26    Defense Council, and International Emissions Trading Association
      were permitted to intervene as defendants on January 15, 2020.
27    (Docket No. 35.) While they did not file independent motions for
      summary judgment, they filed briefs in opposition to the United
28    States’ motion for summary judgment. (Docket Nos. 47, 48.)
                                      16
     Case 2:19-cv-02142-WBS-EFB Document 91 Filed 03/12/20 Page 17 of 33

1     in the non-moving party’s favor.         Anderson v. Liberty Lobby,

2     Inc., 477 U.S. 242, 248 (1986).       Summary judgment is appropriate

3     when, viewing the evidence in the light most favorable to the

4     nonmoving party, there is no genuine dispute as to any material

5     fact.    Acosta v. City Nat’l Corp., 922 F.3d 880, 885 (9th Cir.

6     2019) (citing Zetwick v. County of Yolo, 850 F.3d 436, 440 (9th

7     Cir. 2017)).    Where, as here, parties submit cross-motions for

8     summary judgment, “each motion must be considered on its own

9     merits.”   Fair Hous. Council of Riverside Cty., Inc. v. Riverside

10    Two, 249 F.3d 1132, 1136 (9th Cir. 2001) (internal citations and

11    modifications omitted).      “[T]he court must consider the

12    appropriate evidentiary material identified and submitted in

13    support of both motions, and in opposition to both motions,

14    before ruling on each of them.”       Tulalip Tribes of Wash. v.

15    Washington, 783 F.3d 1151, 1156 (9th Cir. 2015).         Accordingly, in

16    each instance, the court will view the evidence in the light most

17    favorable to the non-moving party and draw all inferences in its

18    favor.    ACLU of Nev. v. City of Las Vegas, 333 F.3d 1092, 1097

19    (9th Cir. 2003) (citations omitted).

20    III. Discussion
21         A.    The Treaty Clause

22               The FAC’s challenge under the Treaty Clause relates

23    only to the Agreement itself.      (See FAC ¶ 160 (“The Agreement

24    constitutes a “Treaty, Alliance or Confederation’ in violation of

25    the Treaty Clause.”)     In relevant part, Article I, Section 10,

26    Clause 1 of the United States Constitution provides:
27               No State shall enter into any Treaty,
                 Alliance, or Confederation . . .
28
                                          17
     Case 2:19-cv-02142-WBS-EFB Document 91 Filed 03/12/20 Page 18 of 33

1     U.S. Const. Art. I, § 10, cl. 1.

2                The Constitution does not provide a definition of a

3     “treaty,” nor does it distinguish a “treaty” from “alliance” or

4     “confederation.”    The records of the Constitutional Convention do

5     not include any discussion of Article I, § 10, nor do the state

6     ratification conventions.      See U.S. Steel Corp. v. Multistate Tax

7     Comm’n, 434 U.S. 452, 461 n.11 (1978); see also 3 Joseph Story,

8     Commentaries on the Constitution of the United States § 1396, 270

9     (1833) (“What precise distinction is here intended to be taken

10    between treaties, and agreements, and compacts is no-where

11    explained; and has never as yet been subjected to any exact

12    judicial, or other examination.”).

13               Indeed, only a handful of Supreme Court cases have

14    grappled with the meaning of the Treaty Clause, and often the

15    Treaty Clause is only considered in relation to the Compact

16    Clause of Article I, Section 10, Clause 3.        See U.S. Steel Corp.,

17    434 U.S. at 460-61 (comparing the two clauses and describing how

18    “[t]he Framers clearly perceived compacts and agreements as

19    differing from treaties,” although unsure as to what extent);

20    Virginia v. Tennessee, 148 U.S. 503, 519 (1893) (defining
21    “treaties” in relation to compacts and agreements in the Compact

22    Clause); Holmes v. Jennison, 39 U.S. (14 Pet.) 540, 570-71 (1840)

23    (plurality) (same).

24               In Holmes v. Jennison, George Holmes, a Canadian

25    citizen, was arrested in Vermont by Vermont authorities after he

26    was indicted for murder in Quebec.       39 U.S. (14 Pet.) at 561.
27    The Governor of Vermont, John Starkweather, ordered the arresting

28    sheriff to turn Holmes over to Canadian authorities.          Id.    The
                                          18
     Case 2:19-cv-02142-WBS-EFB Document 91 Filed 03/12/20 Page 19 of 33

1     central question presented was whether a state could extradite a

2     foreign national by its own authority.        Id.

3                Writing for a plurality, Chief Justice Taney rejected

4     the proposition that “treaty,” “alliance,” and “confederation”

5     “meant merely the same thing” and instead suggested a “treaty” is

6     “an instrument written and executed with the formalities

7     customary among nations.”      Id. at 571.    Relying on Emerich de

8     Vattel’s The Law of Nations,10 Justice Taney found treaties can

9     “only be made by the ‘supreme power, by sovereigns who contract

10    in the name of the state’” to serve “the public welfare” for “a

11    considerable time” through “successive execution.”          Id. at 570.

12               Justice Story largely agreed with this view.          In

13    Commentaries, Justice Story suggested the “sound policy” behind

14    the Treaty Clause was to prevent subverting the power of the

15    national government.     3 Story, Commentaries § 1349, 217-18.        In

16    Story’s view, treaties “ordinarily relate to subjects of great

17    national magnitude and importance, and are often perpetual, or

18    for a great length of time.”      Id. § 1401, 274.     Story’s

19    pontifications were given precedential effect when the Supreme

20    Court quoted Story’s Commentaries in Virginia, explaining
21    “treaties” were “of a political character; such as treaties of

22    alliance for purposes of peace and war . . . in which the parties

23    are leagued for mutual government, political co-operation, and

24    the exercise of political sovereignty; and treaties of cession of

25         10   Vattel’s treatise has been described as “the most well-
26    known work on the law of nations in England and America at the
      time of the Founding.” Anthony J. Bellia Jr. & Bradford R.
27    Clark, The Law of Nations as Constitutional Law, 98 VA. L. R. 729,
      749 (2012) (collecting sources). It is widely thought to have
28    influenced the Constitution’s construction.
                                      19
     Case 2:19-cv-02142-WBS-EFB Document 91 Filed 03/12/20 Page 20 of 33

1     sovereignty, or conferring internal political jurisdiction, or

2     external political dependence, or general commercial privileges.”

3     148 U.S. at 519 (quoting 3 Story, Commentaries § 1397, 271)

4     (internal quotations omitted).

5                Consequently, the Supreme Court has come to understand

6     that, not all “international agreements . . . constitute treaties

7     in the constitutional sense.”      United States v. Curtiss-Wright

8     Export Corp., 299 U.S. 304, 318 (1936); United States v. Belmont,

9     301 U.S. 324, 330 (1937); see also Virginia, 148 U.S. at 519-20.

10    While agreements may be referred to colloquially as “treaties,”

11    they are not necessarily “treaties” violative of Article I.

12               The United States argues the Agreement is an “emissions

13    treaty” prohibited by the Treaty Clause.        (USA Mot. at 1 (quoting

14    Massachusetts v. EPA, 549 U.S. 497, 519 (2007).)         The United

15    States claims it is “of a political character” because it is

16    binding and it “confederates the laws of the two jurisdictions in

17    an important area of commercial policy.”        (USA Mot. at 15-17.)

18               Conversely, California argues the Agreement does not

19    rise to the level of an Article I treaty because it “does not

20    address a matter of substantial consequence to our federal
21    structure, much less one implicating national unity.”          (CA Mot.

22    at 17-19.)    California claims the Agreement is not binding, and

23    “merely expresses California’s and Quebec’s good-faith intentions

24    to continue communicating and collaborating . . . so that the

25    link between the two cap-and-trade programs may continue to

26    function properly.”     (CA Mot. at 19.)     California primarily
27    relies upon the provisions of the Agreement that permit the

28    parties to make changes to their regulatory schemes and offers
                                          20
     Case 2:19-cv-02142-WBS-EFB Document 91 Filed 03/12/20 Page 21 of 33

1     Ontario’s unencumbered withdrawal as evidence that California

2     could do the same.     (CA Mot. at 20-23.)

3                The United States invokes dicta from the Supreme

4     Court’s decision in Massachusetts v. EPA, 549 U.S. 497 (2007), to

5     stand for the proposition that this Agreement, and those like it,

6     have already been foreclosed by the Constitution as a consequence

7     of joining the union.     (USA Mot. at 1.)     In Massachusetts, the

8     Court considered whether Massachusetts and other states had

9     standing to challenge the Environmental Protection Agency’s

10    denial of their rulemaking petition.        549 U.S. at 505.    When

11    explaining why the EPA’s refusal to regulate greenhouse gas

12    emissions gave Massachusetts a concrete injury sufficient for

13    Article III standing, the Court opined:

14               When a State enters the Union, it surrenders
                 certain sovereign prerogatives.
15               Massachusetts cannot invade Rhode Island to
                 force reductions in greenhouse gas
16               emissions, it cannot negotiate an emissions
                 treaty with China or India, and in some
17               circumstances the exercise of its police
                 powers to reduce in-state motor-vehicle
18               emissions might well be pre-empted.
19    549 U.S. at 519.

20               At the hearing and in the briefs, counsel for the
21    United States argued that this fleeting reference to “treaties”

22    specifically invoked Article I’s Treaty Clause.         (See USA Mot. at

23    1; Docket No. 88.)     This court is at a loss to understand what

24    the Court meant by its statement that Massachusetts could not

25    negotiate an emission treaty with China or India.          There was no

26    issue of an emissions treaty, or any other treaty, with China or
27    India, or with anyone else, in the Massachusetts case.          Indeed,

28    the Court did not mention the Treaty Clause, or any other part of
                                          21
     Case 2:19-cv-02142-WBS-EFB Document 91 Filed 03/12/20 Page 22 of 33

1     Article I in the entirety of its opinion.        Moreover, this court

2     has not been able to find any case that has relied upon or cited

3     that reference in relation to the Treaty Clause or Article I.

4     Consequently, this court cannot regard that phrase of the Court’s

5     decision as anything more than a stray comment which may not be

6     taken as binding authority.

7                As the Supreme Court has taught in other cases, in the

8     Article I context, “treaty” is a term of art.         Not all

9     international agreements may be “treaties” in the constitutional

10    sense.   Curtiss-Wright, 299 U.S. at 318; see also Virginia, 148

11    U.S. at 519-20.    In Virginia, the Supreme Court explained that

12    “treaties” within the meaning of Article I are “of a political

13    character.”    148 U.S. at 519.    The Court provided examples of

14    agreements that qualified as “treaties”, including “treaties of

15    alliance for purposes of peace and war,” “mutual government,” the

16    “cession of sovereignty,” and “general commercial privileges.”

17    Id.   By any metric, the Agreement between California and Quebec

18    falls short of these consequential agreements.

19               This Agreement is not a treaty creating an alliance for

20    purposes of peace and war.      See Williams v. Bruffy, 96 U.S. 176,
21    182 (1877) (finding the Confederate States of America

22    unconstitutional under the Treaty Clause).        Nor does it

23    constitute a treaty for “mutual government” or represent a

24    “cession of sovereignty.”      See id.   To the contrary, the

25    Agreement explicitly recognizes that Quebec and California

26    adopted “their own greenhouse gas emissions reduction targets,
27    their own regulation on greenhouse gas emissions reporting

28    programs and their own regulation(s) on their cap-and-trade
                                          22
     Case 2:19-cv-02142-WBS-EFB Document 91 Filed 03/12/20 Page 23 of 33

1     programs.”    (Agreement at 1 (emphasis added).)       These programs

2     are not identical, and their different aims and structures

3     undercut any mutuality argument.       (Sahota Decl. ¶¶ 34-35.)

4                The programs, adopted independently and informed by

5     each jurisdiction’s policy objectives, could (and have) run

6     independently of each other.       Furthermore, the Agreement provides

7     it is “each Party’s sovereign right and authority to adopt,

8     maintain, modify, repeal, or revoke any of their respective

9     program regulations or enabling legislation.”         (Agreement at 1.)

10    The Agreement does not “modify any existing statutes and

11    regulations[,] nor does it require or commit the Parties or their

12    respective regulatory or statutory bodies to create new statutes

13    or regulations.”     (Id. at 9.)    Indeed, CARB has modified the

14    regulations governing California’s cap-and-trade program more

15    than five times since it linked its program with Quebec in 2013,

16    without consulting with the province.        (Sahota Decl. ¶¶ 78-80.)

17    Accordingly, there is no “mutual government” or “cession of

18    sovereignty” representative of a treaty.

19               Finally, while both California and Quebec have

20    undeniably reaped significant monetary benefits from their
21    limited commercial privileges with one another, the cap-and-trade

22    agreement is not a “general commercial privilege” prohibited by

23    the Treaty Clause.     Treaties conferring “general commercial

24    privilege[s]” are treaties regarding amity and commerce and

25    encompass far more than the limited exchange here.11         See Br. of

26         11   For example, the Treaty of Amity and Commerce between
27    the United States and France signed in 1778 provided for mutual
      most favored nation status with regard to commerce and navigation
28    between the two countries, in addition to granting free ports and
                                      23
     Case 2:19-cv-02142-WBS-EFB Document 91 Filed 03/12/20 Page 24 of 33

1     Amici Curiae Professors of Foreign Relations Law (Docket No. 54)

2     at 15 n.4 (citing Sarah H. Cleveland & William S. Dodge, Defining

3     and Punishing Offenses Under Treaties, 124 YALE L. J. 2202, 2218

4     (2015).)   Consequently, this court concludes that the Agreement

5     does not represent a “treaty” within Article I of the

6     Constitution.     Defendants’ motions for summary judgment on the

7     Treaty Clause claim must therefore be granted.

8          B.    The Compact Clause

9                The parties also move for summary judgment on the

10    Compact Clause.    (See USA Mot. at 18; CA Mot. at 25; WCI, Inc.

11    Mot. at 5.)     The Compact Clause of Article I, Section 10, Clause

12    3 provides:

13               No State shall, without the Consent of Congress
                 . . . enter into any Agreement or Compact with
14               another State, or with a foreign Power . . .
15    U.S. Const. Art. I, § 10.

16               “Read literally, the Compact Clause would require the

17    States to obtain congressional approval before entering into any

18    agreement among themselves, irrespective of form, subject,

19    duration, or interest to the United States.”         U.S. Steel Corp.,

20    434 U.S. at 459.    Rather than adopt that interpretation, the
21    Supreme Court has limited its application to agreements that

22    encroach upon federal sovereignty.       See, e.g., Northeast Bancorp,

23    Inc. v. Bd. of Governors of Fed. Reserve Sys., 472 U.S. 159, 176

24    (1985); U.S. Steel, 434 U.S. at 471; New Hampshire v. Maine, 426

25    U.S. 363, 369 (1976); Virginia, 148 U.S. at 517-18.          Accordingly,

26    the court must first ascertain whether the Agreement falls within
27

28    a mutual right to trade with enemy states of the other.
                                      24
     Case 2:19-cv-02142-WBS-EFB Document 91 Filed 03/12/20 Page 25 of 33

1     Article I’s scope.

2                 In Northeast Bancorp, the Court was tasked with

3     determining whether there was an agreement between a collection

4     of New England states that amounted to a “compact.”          472 U.S. at

5     175.    To do so, the Court considered whether the arrangement had

6     the “classic indicia of a compact,” including: (1) provisions

7     that required reciprocal action for the agreement’s

8     effectiveness; (2) a regional limitation; (3) a joint

9     organization or body for regulatory purposes; and (4) a

10    prohibition on the agreement’s unilateral modification or

11    termination.     Id.   It is indisputable that there is an agreement

12    between the parties.     However, the court must ascertain whether

13    that Agreement12 “amount[s] to a compact” first.         See id.

14                The Agreement does not contain the first indicium of a

15    compact because it does not require reciprocal action to take

16    effect.     Article 14 explicitly states that “this Agreement does

17    not modify any existing statutes and regulations nor does it

18    require or commit the Parties to their respective regulatory or

19    statutory bodies to create new statutes or regulations in

20    relation to this Agreement.”      (Agreement at 9.)     While California
21    requires linking jurisdictions to have equivalent or stricter

22    enforcement goals than it does, the efficacy of the program does

23    not rise or fall with other jurisdictions adopting similar

24
             12 The United States challenges the Agreement and
25    “supporting California law was applied” under the Compact Clause.
26    (FAC ¶ 164.) The court will construe that to include California
      Code of Regulations, Title 17, Sections 95940-43 because those
27    mandate the general requirements for linking California’s cap-
      and-trade program with other jurisdictions. See 17 CCR §§ 95940-
28    43.
                                      25
     Case 2:19-cv-02142-WBS-EFB Document 91 Filed 03/12/20 Page 26 of 33

1     enforcement goals; indeed, the program could operate

2     independently of any other jurisdiction.

3                The Agreement also lacks the second indicium of a

4     compact because it does not impose a regional limitation.            While

5     each cap-and-trade program can trace its roots back the

6     recommendations for a “regional” cap-and-trade program

7     promulgated by Western Climate Initiative, (Sahota Decl. ¶¶ 15-

8     16), nothing in the Agreement or California’s law limits the

9     program’s efficacy to a particular region.        Quite the contrary --

10    the Agreement’s “Accession” provision is written without regard

11    to geographical location.      (Agreement at 10.)

12               The third indicium of a compact is also absent.           While

13    California has adopted a “joint organization or body” in WCI,

14    Inc. to facilitate its linkage with Quebec, WCI, Inc. exercises

15    no regulatory authority under the Agreement or California law.

16    (Agreement at 8); Cal. Gov. Code § 12894.5 (“Given its limited

17    scope of activities, the [WCI, Inc.] does not have the authority

18    to create policy with respect to any existing or future program

19    or regulation”); see also Cal. Gov. Code § 12894.5(b)(3) (“[WCI,

20    Inc.] bylaws shall not allow [WCI, Inc.] to have policymaking
21    authority with respect to these programs.”).

22               While WCI, Inc. admittedly provides “administrative and

23    technical support” to both jurisdictions, it “plays no role in

24    the enforcement of the cap-and-trade program of any participating

25    jurisdictions” and “exercises no regulatory powers at all.”

26    (Tamblyn Decl. ¶ 6.)     Indeed, it does not exercise any
27    policymaking, regulatory, or enforcement authority emblematic of

28    other “joint bodies” found to be indicative of a compact under
                                          26
     Case 2:19-cv-02142-WBS-EFB Document 91 Filed 03/12/20 Page 27 of 33

1     the Compact Clause.     See Seattle Master Builders Ass’n v. Pac.

2     Northwest Elec. Power & Conservation Planning Council, 786 F.2d

3     1359, 1364 (9th Cir. 1986) (finding Council with policy-making

4     authority and the statutory power to take direct action was a

5     “joint body with regulatory authority”).         Consequently, while it

6     is a “joint organization” it serves no “regulatory purpose”

7     indicative of a compact.

8                 Finally, there is no enforceable prohibition on

9     unilateral modification or termination.         As in Northeast Bancorp,

10    “each [jurisdiction] is free to modify or repeal its law

11    unilaterally.”    472 U.S. at 175.       Quebec and California retain

12    their “sovereign right and authority to adopt, maintain, modify,

13    repeal, or revoke any of their respective program regulations or

14    enabling legislation.”     (Agreement at 1.)      California has

15    modified its regulations without consulting Quebec on multiple

16    occasions.    (Sahota Decl. ¶¶ 78-80.)       While modifications to and

17    termination of the Agreement require the consent of all parties,

18    (Agreement at 10, 12), the simple fact that California retains

19    the power to modify its enacting regulations means unilateral

20    termination of California’s participation in the Agreement is
21    possible.     (See Sahota Decl. ¶¶ 74-76 (discussing Ontario’s

22    withdrawal from the Agreement and unilateral termination of its

23    cap-and-trade program).)

24                The United States argues that the amount of money

25    invested in the cap-and-trade program would prohibit a unilateral

26    withdrawal.    (USA Mot. at 25.)     But while the practical
27    consequences of withdrawal may be steep, caselaw shows this is

28    not the relevant inquiry.      Northeast Bancorp, 472 U.S. at 175;
                                          27
     Case 2:19-cv-02142-WBS-EFB Document 91 Filed 03/12/20 Page 28 of 33

1     U.S. Steel, 434 U.S. at 473.      California is “free to withdraw at

2     any time,” and this freedom defeats any characterization that the

3     Agreement is binding.     See U.S. Steel, 434 U.S. at 473.

4                For the foregoing reasons, all of the “classic indicia”

5     of a compact from Northeastern Bancorp are missing from the

6     Agreement and California law as applied.        But “[e]ven if all

7     these indicia of compacts [were] present,” only agreements that

8     tend to “increase political power in the states,” such that they

9     “may encroach upon or interfere with the just supremacy of the

10    United States” fall within the scope of the Compact Clause.13

11    Seattle Master Builders, 786 F.2d at 1364 (citing Cuyler v.

12    Adams, 449 U.S. 433, 440 (1981)).

13

14         13   Both sides acknowledge the Supreme Court has yet to
      explicitly apply the framework used to evaluate interstate
15    agreements to those between states and foreign powers. (See USA
      Mot. at 19; CA Mot. at 27.) However, the Court has recognized
16    that Chief Justice Taney’s plurality opinion in Holmes, 39 U.S.
      (14 Pet.) at 570-71, is “not inconsistent with the rule of
17
      Virginia v. Tennessee.” U.S. Steel Corp., 434 U.S. at 465 n.15.
18    Other courts to consider agreements between foreign governments
      and states have applied the tests from Virginia and Northeast
19    Bancorp. See, e.g., McHenry v. Brady, 163 N.W. 540, 545-47 (N.D.
      1917) (finding drainage agreement between North Dakota and
20    Monitoba did not implicate the Compact Clause under Virginia); In
      re Manuel P., 215 Cal. App. 3d 48, 66-69 (4th Dist. 1989)
21    (finding program used to return nonresident minor aliens to
22    Mexico was not an Article I compact between California and Mexico
      under Northeast Bancorp and did not encroach on federal supremacy
23    in violation of Virginia). The State Department has also
      suggested the Court would likely adhere to the Virginia test when
24    evaluating agreements between states and foreign powers, and both
      parties rely on that memorandum. (See Dorsi Decl. ¶ 15, Ex. 13;
25    2d Decl. of Rachel E. Iacangelo (“2d Iacangelo Decl.”) ¶ 13, Ex.
26    44 (Docket No. 78-2) (both citing William H. Taft, IV, Legal
      Adviser of the U.S. Dept. of State, “Memorandum,” in Digest of
27    United States Practice of International Law 184 (Sally J. Cummins
      & David P. Stewart, eds., 2001) (“Taft Memo”).) This court will
28    do the same.
                                      28
     Case 2:19-cv-02142-WBS-EFB Document 91 Filed 03/12/20 Page 29 of 33

1                 The United States argues that the Supreme Court’s

2     decisions in American Insurance Association v. Garamendi, 539

3     U.S. 396 (2003) and Crosby v. National Foreign Trade Council, 530

4     U.S. 363 (2000) should inform the court’s federal supremacy

5     analysis.    (USA Mot. at 21-22.)     However, those cases are unique

6     to the Foreign Affairs Doctrine, which the parties have expressly

7     not asked the court to consider in this motion.         In both of those

8     cases, the Supreme Court found the state laws at issue were

9     preempted by the federal government’s express foreign policy.

10    See Garamendi, 539 U.S. at 427 (invalidating California’s

11    Holocaust Victim Insurance Relief Act because it conflicted with

12    the president’s expressed policy); Crosby, 530 U.S. at 373-78

13    (invalidating a Massachusetts law because it compromised

14    diplomatic leverage by imposing economic sanctions against

15    Burma).

16                What is before the court now is not the question of

17    preemption but the question of whether California’s power has

18    been increased such that it encroaches upon or interferes with

19    the just supremacy of the United States.        For that, the Supreme

20    Court has offered guidance in United States Steel Corporation v.
21    Multistate Tax Commission.

22                In U.S. Steel, the Supreme Court offered three factors

23    which, if present in an agreement between states, could “enhance

24    state power quoad the National Government”: (1) if the agreement

25    in question authorized member states to “exercise any powers they

26    could not exercise in its absence”; (2) if there was any
27    “delegation of sovereign power” to an outside organization; and

28    (3) if each state was “free to withdraw at any time.”          434 U.S.
                                          29
     Case 2:19-cv-02142-WBS-EFB Document 91 Filed 03/12/20 Page 30 of 33

1     at 473.    Factors two and three are not present in the Agreement,

2     as described in the court’s analysis of the Northeast Bancorp

3     factors.    See supra.   The only question remaining is whether the

4     Agreement and California law as applied authorized California to

5     “exercise any powers [it] could not exercise in [the Agreement’s]

6     absence.”   See 434 U.S. at 473.

7                 “[W]hatever else may be said of the revolutionary

8     colonists who framed our Constitution, it cannot be doubted that

9     they respected the rights of individual states to pass laws that

10    protected human welfare, and recognized their broad police powers

11    to accomplish this goal.”      Rocky Mountain Farmers Union v. Corey,

12    913 F.3d 940, 945-46 (9th Cir. 2019).        As the Supreme Court has

13    acknowledged, “[l]egislation designed to free from pollution the

14    very air that people breathe clearly falls within the exercise of

15    even the most traditional concept of what is compendiously known

16    as the police power.”     Huron Portland Cement Co. v. City of

17    Detroit, 362 U.S. 440, 442 (1960) (internal citations omitted).

18    It is well within California’s police powers to enact legislation

19    to regulate greenhouse gas emissions and air pollution.          Am. Fuel

20    & Petrochem. Mfrs. v. O’Keeffe, 903 F.3d 903, 913 (9th Cir. 2018)
21    (citing Massachusetts, 549 U.S. at 522-23).         Accordingly, the

22    Agreement does not allow California to exercise any power it

23    would not normally have.      See U.S. Steel, 434 U.S. at 473.

24                Because each of the U.S. Steel factors weigh against

25    finding the Agreement and California law as applied enhances

26    California’s power over that of the federal government, the
27    Agreement does not fall within the scope of the Compact Clause.

28                In a final attempt to persuade the court that the
                                          30
     Case 2:19-cv-02142-WBS-EFB Document 91 Filed 03/12/20 Page 31 of 33

1     Agreement and California law as applied violates the Compact

2     Clause, the United States argues in its reply that the court need

3     not consider the “classic indicia of a compact” from Northeast

4     Bancorp or the factors from U.S. Steel because the Clean Air Act

5     specifically provides congressional consent for “two or more

6     States to negotiate and enter into agreements or Compacts,” but

7     does not explicitly provide consent to agreements between states

8     and foreign powers.     (USA Reply at 43 (Docket No. 78).)       Section

9     7402(c) of The Clean Air Act provides:

10               The consent of the Congress is hereby given
                 to two or more States to negotiate and enter
11               into agreements or compacts, not in conflict
                 with any law or treaty of the Untied States,
12               for (1) cooperative effort and mutual
                 assistance for the prevention and control of
13               air pollution and the enforcement of their
                 respective laws relating thereto, and (2)
14               the establishment of such agencies, joint or
                 otherwise, as they may deem desirable for
15               making effective such agreements or
                 compacts. No such agreement or compact
16               shall be binding or obligatory upon any
                 State a party thereto unless and until it
17               has been approved by Congress.
18    42 U.S.C. § 7402(c).     The United States argues that under the

19    canon of expressio unius est exclusio alterius, the court must

20    infer that the express reference to agreements between states
21    serves to preclude agreements between states and foreign powers.

22    (USA Reply at 44.)     In response, California argues the Clean Air

23    Act is irrelevant to the Compact Clause inquiry and expressio

24    unius is generally disfavored as an interpretative method.14         (CA

25         14   The State defendants have also argued that the United
26    States improperly raised this argument in its reply and it did
      not allege Clean Air Act preemption in its First Amended
27    Complaint, and for those reasons, the argument should be
      precluded. However, the United States resisted the state’s
28    characterization of their argument as a preemption claim at the
                                      31
     Case 2:19-cv-02142-WBS-EFB Document 91 Filed 03/12/20 Page 32 of 33

1     Reply at 28-29 (Docket No. 86).)

2                The court agrees that the Clean Air Act is irrelevant

3     to the Compact Clause inquiry.       As the Supreme Court has

4     previously held, “[c]ongressional consent is not required for

5     interstate agreements that fall outside the scope of the Compact

6     Clause.”   Cuyler, 449 U.S. at 440.      However, “congressional

7     consent ‘transforms an interstate compact within the Compact

8     Clause into a law of the United States.’”        New Jersey v. New

9     York, 523 U.S. 767, 811 (1998) (citing Cuyler, 449 U.S. at 438)

10    (internal modifications omitted) (emphasis added).          Accordingly,

11    the court must necessarily first determine whether there is a

12    “compact” within the Compact Clause.        As the court’s foregoing

13    analysis has demonstrated, the Agreement and California law as

14    applied does not qualify.      Accordingly, congressional consent is

15    not necessary.

16               Similarly, the United States’ reliance on expressio

17    unius proves too much.     The canon of construction “does not apply

18    to every statutory listing or grouping; it has force only when

19    the items expressed are members of an ‘associated group or

20    series’ justifying the inference that items not mentioned were
21    excluded by deliberate choice, not inadvertence.”          Barnhart v.

22    Peabody Coal Co., 537 U.S. 149, 168 (2003).         Critically, “[t]he

23    force of any negative implication [] depends on context.”            Marx

24    v. General Revenue Corp., 568 U.S. 371, 381 (2013).          The United

25    States offers no suggestion that Congress considered state

26
      hearing, and the state had an opportunity to entertain the
27    argument in its response. Accordingly, the court finds it
      appropriate to consider the argument.
28
                                          32
     Case 2:19-cv-02142-WBS-EFB Document 91 Filed 03/12/20 Page 33 of 33

1     agreements with foreign entities and affirmatively chose not to

2     include them.    Even if Congress affirmatively chose to exclude

3     any mention of agreements between states and foreign entities, it

4     does not follow that withholding preemptive consent from these

5     agreements amounts to a categorical bar.

6                On the motions before the court now, the court finds

7     the Agreement and California law as applied do not rise to the

8     level of a “compact” under the Compact Clause.         Accordingly, the

9     court will grant defendants’ motions for summary judgment as to

10    the Compact Clause.     Again, the court expresses no view on

11    plaintiff’s other theories, including the Foreign Affairs

12    Doctrine and the Foreign Commerce Clause.

13               IT IS THEREFORE ORDERED that the United States’ motion

14    for summary judgment on the first and second causes of action of

15    the Complaint (Docket No. 12) be, and the same hereby is, DENIED;

16               AND IT IS FURTHER ORDERED that the State of California

17    and WCI, Inc.’s motions for summary judgment on the first and

18    second causes of action of the Complaint (Docket Nos. 46, 50) be,

19    and the same hereby are, GRANTED.

20    Dated:   March 12, 2020
21

22

23

24

25

26
27

28
                                          33
